                                                                     IT IS ORDERED
                                                                     Date Entered on Docket: April 1, 2021




                                                                     ________________________________
                                                                     The Honorable Robert H Jacobvitz
                                                                     United States Bankruptcy Judge
______________________________________________________________________

                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO

     IN RE:

                Pamela Darlene Torrez
                David Charles Torrez,
                      Debtors                                                       Case No. 20-12366-ja7


         STIPULATED ORDER GRANTING MOTION FOR RELIEF FROM THE
              AUTOMATIC STAY AND ABANDONMENT OF PROPERTY

                This matter came before the court on the stipulation of relief from the automatic
     stay and abandonment, between the Creditor Primary Residential Mortgage, Inc.
     (“Creditor”), and the Debtors Pamela Darlene Torrez and David Charles Torrez
     (“Debtors”), by and through their respective attorneys of record, and the Chapter 7
     trustee.
                The Court, having reviewed the agreement as expressed in this Stipulated Order
     and being otherwise sufficiently informed, FINDS:
                (a) The Court has jurisdiction over the parties and the subject matter of this
     Stipulated Order.
                (b) On February 5, 2021, Creditor served the Motion for Relief from Stay and
     Abandonment of Property (“Motion”) (Doc. 12) and Notice of Objection to the Motion
     (Doc. 13) on Ronald E Holmes, counsel for the Debtors and the case trustee (“Trustee”)


                                                                                                   File No. NM-21-164657
                                                Stipulated Order for Relief from the Automatic Stay, Case No. 20-12366-ja7
   Case 20-12366-j7          Doc 34     Filed 04/01/21         Entered 04/01/21 17:20:16 Page 1 of 4
  by use of the Court’s case management and electronic filing system for the transmission
  of notices, as authorized by Fed.R.Civ.P. 5(b)(3), and NM LBR 9036-1, and on the
  Debtors by United States first class mail, in accordance with Bankruptcy Rules 7004 and
  9014.
          (c) On February 9, 2021, the Trustee filed a Response to the Motion (Doc. 15).
          (d) On February 25, 2021, the Debtor filed a Response to the Motion (Doc. 24).
          (e) The Motion relates to the following property:




             Commonly known as 6400 Osprey Drive NE, Rio Rancho, NM 87144
             (“Property”).
          (f) The parties wish to stipulate to the stay relief, as provided in this Stipulated
             Order.
          (g) No notice to other creditors of the stay relief is necessary.
          IT IS THEREFORE ORDERED:
          1. Secured Creditor shall receive monthly updates on who is occupying and
  maintaining the property. If the property is vacant, Secured Creditor reserves the right to
  secure and maintain to ensure no damage occurs.
          2. Secured Creditor shall receive a full payoff, which covers all fees and charges
  including attorney fees and securing and maintenance fees as applicable pursuant to the
  above paragraph, one (1).
          3. The Motion is hereby granted, and pursuant to 11 U.S.C. §362(d), Creditor, is
  hereby granted relief from the automatic stay after 180 days after the entry of this Order:
          (a) To enforce their rights in the Property, including foreclosure of liens and a
  foreclosure sale, under the terms of any prepetition notes, mortgages, security
  agreements, and/or other agreements to which Debtors are a party, to the extent permitted
  by applicable nonbankruptcy law, such as by commencing or proceeding with appropriate
  action against the Debtors or the Property, or both, in any court of competent jurisdiction;
  and


                                                                                              File No. NM-21-164657
                                           Stipulated Order for Relief from the Automatic Stay, Case No. 20-12366-ja7
Case 20-12366-j7       Doc 34     Filed 04/01/21          Entered 04/01/21 17:20:16 Page 2 of 4
         (b) To exercise any other right or remedy available to them under law or equity
  with respect to the Property.
         4. The Trustee is deemed to have abandoned the Property from the estate
  pursuant to 11 U.S.C. §554 after 180 days after the date of entry of this Order, and the
  Property therefore no longer is property of the estate. As a result, Creditor need not name
  the Trustee as a defendant in any state court action it may pursue to foreclosure liens
  against the Property and need not notify the Trustee of any sale of the Property.
         5. The automatic stay is not modified to permit any act to collect any deficiency
  or other obligation as a personal liability of the Debtors, although the Debtors can be
  named as defendants in litigation to obtain an in rem judgment or to repossess the
  Property in accordance with applicable non-bankruptcy law.
         6. This Order does not waive Creditor’s claim against the estate for any
  Deficiency owed by the Debtors after any foreclosure sale or other disposition of the
  Property. Creditor may filed an amended proof of claim in this bankruptcy case within
  30 days after a foreclosure sale of the Property, should it claim that Debtors owes any
  amount after the sale of the Property.
         7. This Order shall continue in full force and effect if this case is dismissed or
  converted to a case under another chapter of the Bankruptcy Code.
         6.      This Order is effective and enforceable upon entry. The 14-day stay
  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.




                                                                                              File No. NM-21-164657
                                           Stipulated Order for Relief from the Automatic Stay, Case No. 20-12366-ja7
Case 20-12366-j7      Doc 34      Filed 04/01/21          Entered 04/01/21 17:20:16 Page 3 of 4
         7.     This Stipulated Order shall be binding and effective upon any conversion
  of this case to another chapter under the Bankruptcy Code.
         8.     The continued preliminary hearing on the Motion currently scheduled for
  April 8, 2021 at 11:00 am is hereby vacated.
                                     ### End of Order ###

  RESPECTFULLY SUBMITTED AND AGREED TO BY:

  McCarthy & Holthus, LLP


  By /s/ Jason Bousliman
  Jason Bousliman, Esq.
  Attorney for Creditor
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  jbousliman@mccarthyholthus.com

   AGREED TO BY:

   By_/s/ Ronald E. Holmes with permission
   Ronald E. Holmes, Esq.
   Attorney for Debtors
   Ronald E Holmes
   320 Gold SW, Suite 1111
   Albuquerque, NM 87102
   (505) 268-3999


   By_/s/ Phillip J. Montoya with permission
   Phillip J. Montoya
   Chapter 7 Trustee
   Philip J. Montoya
   Trustee
   1122 Central Ave SW Ste #3
   Albuquerque, NM 87102
   (505) 244-1152




                                                                                           File No. NM-21-164657
                                        Stipulated Order for Relief from the Automatic Stay, Case No. 20-12366-ja7
Case 20-12366-j7     Doc 34     Filed 04/01/21         Entered 04/01/21 17:20:16 Page 4 of 4
